JOHNSON, Chief Judge.
Appellant was convicted of possession of a weapon while an inmate of the State prison at Raiford, and sentenced to four years by Judge Murphree of the Eight Judicial Circuit. The appeal is from an order denying appellant’s motion to vacate and set aside judgment.
The appellant has requested in writing that this court render its opinion from the record and without brief of the appellant or oral argument.
We have reviewed the record of the trial of this appellant. He specifically requested that the Public Defender and an assistant be precluded from representing him. The trial court refused to let the defendant choose an attorney, but did appoint an “outside” attorney to represent the defendant. Motion for change of venue was filed by the new attorney but was denied. Then in open court the defendant, assisted by counsel, who was commended by the defendant for his diligent work on the case, changed his plea from not guilty to guilty. The trial court went into considerable detail at that time as to the voluntariness of the plea of guilty and we are convinced he was adequately represented at that time.
The motion to vacate did not contain any meritorious grounds and we are of the opinion and so hold that the trial court was correct.
The order appealed from is therefore affirmed.
WIGGINTON and SPECTOR, JJ., concur.